Motion to dismiss the appeal denied, with leave to renew at the January, 1936, term if in the meantime the defendant has not applied to the Special Term to be relieved of the admission of service and the consent that the judgment be entered. The remedy of the defendant, if such consent was entered into by mistake or inadvertence, is to apply at Special Term to be relieved from the terms thereof, which will be granted or refused as a matter of discretion. As the case stands, the remedy is not by appeal. Present — Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.